In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-698V
                                    Filed: December 9, 2016
                                         UNPUBLISHED

****************************
LISA OTTO, as Parent and Legal         *
Representative of her minor daughter, *
A.O.,                                  *
                                       *     Joint Stipulation on Damages;
                    Petitioner,        *     Meningitis, Varicella, and
v.                                     *     Diphtheria, Tetanus, and acellular
                                       *     Pertussis (“DTaP”) Vaccines;
SECRETARY OF HEALTH                    *     Brachial Neuritis, Special Processing
AND HUMAN SERVICES,                    *     Unit (“SPU”)
                                       *
                    Respondent.        *
                                       *
****************************
Ramon Rodriguez, III, Rawls, McNelis and Mitchell, P.C., Richmond, VA, for petitioner.
Lara Englund, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On August 4, 2014, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleged that her minor child, A.O. suffered left upper extremity pain,
weakness, paresthesias, and brachial neuritis as a result of the meningitis or varicella
vaccinations she received on July 15, 2011 or diphtheria, tetanus, acellular pertussis
vaccinations she received on August 8, 2011. Petition at 1; see also Stipulation, filed
Dec. 9, 2016, at ¶¶ 1-2, 4. Petitioner further alleged that A.O. suffered the effects of her
injury for more than six months and neither petitioner, nor A.O., nor anyone on A.O.’s
behalf, has filed a civil suit or received compensation for her injury, alleged as vaccine
caused. Petition at ¶¶ 7-8; see also Stipulation at ¶¶ 4-5. “Respondent denies that the


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
meningococcal conjugate, varicella, and DTaP vaccines caused A.O.’s brachial neuritis,
or any other injury or her current condition.” Stipulation at ¶ 6.

       Nevertheless, on December 9, 2016, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $125,000.00 in the form of a check payable jointly to
        petitioner and A.O. on or after January 28, 2017.3 Stipulation at ¶ 8. This
        amount represents compensation for all items of damages that would be
        available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3A.O.’s birthday is January 28, 1999. See Stipulation at 2 n.1. Thus, A.O. will reach 18 years of age on
January 28, 2017.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2